Matter of Williams (2017 NY Slip Op 01372)





Matter of Williams


2017 NY Slip Op 01372


Decided on February 22, 2017


Appellate Division, Second Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
COLLEEN D. DUFFY, JJ.


2016-05767

[*1]In the Matter of Verbelle Bernadette Williams, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Verbelle Bernadette Williams, respondent. (Attorney Registration No. 2507689)

MOTION by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon her conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 3, 1993.

Mitchell T. Borkowsky, Hauppauge, NY (Carolyn Mazzu Genovesi of counsel), for petitioner.
Verbelle Bernadette Williams, Baldwin, NY, respondent pro se.


PER CURIAM


OPINION & ORDER
.	On April 11, 2011, the respondent pleaded guilty in the United States District Court for the Southern District of New York to two counts of bank fraud, in violation of 18 USC § 1344, and one count of conspiracy to commit bank fraud, in violation of 18 USC §§ 1344 and 1349, all federal felonies. On November 4, 2015, the respondent was sentenced by United States District Court Judge Shira A. Scheindlin to a period of probation of two years, and was directed, inter alia, to pay a $300 assessment.
By letter dated November 23, 2015, which was received by this Court on January 5, 2016, the respondent notified this Court of her conviction.
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon her conviction of a felony. In response, the respondent has submitted an affirmation, wherein she states that she has no objection to the Grievance Committee's motion.
As stated by the Court of Appeals in Matter of Margiotta (60 NY2d 147, 150):
"The Judiciary Law provides for automatic disbarment when an attorney is convicted of a felony. Under this section, an offense committed in any other State, district or territory of the United States where it is classified as a felony is determined to be a felony when it  would constitute a felony in this state.' (Judiciary Law, § 90, subd 4, par e.) For purposes of this determination, the felony in the other jurisdiction need not be a mirror image of the New York felony, precisely corresponding in every detail, but it must have essential similarity."
The federal felony of bank fraud has been held to be essentially similar to the New York felonies of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony, and scheme to defraud in the first degree, in violation of Penal Law § 190.65, a class E felony (see Matter of Abakporo, 130 AD3d 24; Matter of Berkowsky, 127 AD3d 175; Matter of Turner, 121 AD3d 313).
By virtue of her federal felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90(4)(a).
Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), is granted to reflect the respondent's disbarment as of April 11, 2011.
ENG, P.J., RIVERA, DILLON, BALKIN and DUFFY, JJ., concur.
ORDERED that the Grievance Committee's motion to strike the name of the respondent, Verbelle Bernadette Williams, from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Verbelle Bernadette Williams, is disbarred, effective April 11, 2011, and her name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Verbelle Bernadette Williams, shall comply with the rules governing the conduct of disbarred and suspended attorneys (see 22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Verbelle Bernadette Williams, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Verbelle Bernadette Williams, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court